No matter how beneficent the purpose of this Act may be, nor how well qualified the members of the Board named in the Act may also be, I cannot escape the conclusion that the Act, creating as it does, a self-perpetuating board, with powers to fill future vacancies therein, is contrary to the implications of the constitution, arising from Section 2 of the Declaration of Rights; Article II; and Section 7 of Article IV, of the Constitution. This Act goes further than the Act considered in State v. Johns, 92 Fla. 187, 109 So. 228, though the writer thought that even that Act went too far, as indicated by the dissenting opinion in that case.